THORNBERRY, Circuit Judge,
specially concurring:
Despite the excellence of Judge Brown’s opinion, the importance of this case compels me to add a few words of. my own.
I write primarily to stress that although the Younger doctrine can possibly be neutralized in this case, the proper exercise of equitable power requires a careful balancing of interests,1 and a reluctance to unnecessarily intrude in the state criminal process should properly weigh in the balance.2 Unnecessary federal intrusions can be avoided if the district court scrupulously assures that plaintiffs carry the burden of showing that the constitutionally impermissible purpose was a motivating factor in the decision to prosecute.3
In the present case, the actions taken by Solicitor Thompson and Judge Smith4 — allowing the charges to lapse and then reinstating them after inquiry from the complainants — appear to effect a proper accommodation of the competing interests involved in any criminal prosecution.5 It is the addition of the suggestion of the impermissible motive to deter protected conduct6 *1391on the part of Thompson that undercuts the propriety of this course of action. In this litigious age, however, I am sure public officers commonly are faced with similar situations in which adversaries employ the criminal, as well as the civil, justice system to adjust their differences,7 and it is crucial that the possibly improper motive of a complaining witness not be imputed to the public officer.8 See Juidice v. Vail, 430 U.S. 327, 97 S.Ct. 1211, 51 L.Ed.2d 376 (1977).

. Judge Brown focuses primarily on the first two requisites for issuing a temporary injunction. The district court should not fail to evaluate the remaining factors enunciated in Canal Authority v. Callaway, 489 F.2d 567 (5 Cir. 1974). In this case, however, to balance the relative detriments or to evaluate any disservice to the public interest may well be unnecessary if the district court determines that the prosecution was reopened in bad faith, since, in light of the de minimis nature of the purported criminal violation, the state would not have any strong interest to project into the balance.


. This reluctance had been a tenet of federal equity jurisprudence long before taking on independent life as the Younger doctrine. See generally Soifer & Macgill, The Younger Doctrine: Reconstructing Reconstruction, 55 Texas L.Rev. 1141 (1977).


. Requiring plaintiffs to prove impermissible motive in their prima facie case is, I believe, a proper adjustment in light of the dissimilarity in circumstances from Mt. Healthy. Although this change may impose a heavier burden on plaintiff, it recognizes that greater latitude is generally accorded state authorities in the pursuit of criminal prosecutions. Cf. Bordenkircher v. Hayes, 434 U.S. 357, 98 S.Ct. 663, 54 L.Ed.2d 604 (1978) (reindictment on more serious charges permissible in plea bargaining context irrespective of vindictive motive). It also accommodates the reluctance of federal courts to interfere in pending state prosecutions.


. Judge Smith plays a singular role in this drama, since he, and not defendant Thompson, took the active hand in reinstituting the Wilson prosecution.


. The complainant undoubtedly has an appropriate interest in the status of a prosecution he or she has initiated. Although such an interest may not be cognizable legally, a prosecuting authority sensitive to this interest hardly can be criticized for its responsiveness.


. On remand, the district court could properly inquire into the validity and viability of Wilson’s state tort ciaim, since even if the first amendment protects a sham lawsuit, a right to file a meretricious action should be properly weighted in determining the equities in a particular case.


. -This ploy could properly be analogized to extortion, and I, of course, do not condone it. The virtue of such action, however, is irrelevant for present purposes. What is relevant is that a negative perception of this action should not place a prosecutor in a difficult position between vindicating the state interest in a viable criminal prosecution and having to defend a § 1983 action.


. The trial court in this case appears to have discerned this distinction. He remarked during his oral decision:
Further, I am not persuaded that the named defendant was doing anything more than he would do if some other — that the named defendant was not, himself, attempting to influence the posture or the psychology of the civil action brought by the plaintiffs in this case. Now, having said what I have, 1 must say that I have seen, just in the relatively short time that I have been on this bench, what appears to be almost a pattern of where law enforcement officers make what you might call rough arrests, that technical charges of battery are brought against the arrestees . . . . I have found what appears to be almost a pattern of where there are such arrests, the arresting officers bring charges of battery against those arrested for the purpose, it appears to me, of sort of thwarting or acting as a prophylatic [sic] against the bringing of civil rights suits.
I’m not sure this is a situation or not.